           Case 5:19-cv-00903-XR Document 1 Filed 07/29/19 Page 1 of 10




                       UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TEXAS
                           SAN ANTONIO DIVISION

JAMES LAWSON,

      Plaintiff,
                                               CASE NO: 5:19-CV-903
vs.

FAITHVILLE, LLC
     Defendant.
__________________________________/

                                   COMPLAINT

      Plaintiff, James Lawson (“Plaintiff”) by and through the undersigned

counsel, hereby files this Complaint and sues FAITHVILLE, LLC for injunctive

relief, attorney’s fees and costs pursuant to 42 U.S.C. §12181 et seq., (“Americans

with Disabilities Act” or “ADA”) and allege:

                         JURISDICTION AND PARTIES

      1.      This is an action for declaratory and injunctive relief pursuant to Title

III of the Americans with Disabilities Act, 42 U.S.C. §12181 et seq., (hereinafter

referred to as the “ADA”). This Court is vested with original jurisdiction under 28

U.S.C. Sections 1331 and 1343.

      2.      Venue is proper in this Court, the Western District of Texas pursuant

to 28 U.S.C. §1391 (B) and Local Rules of the United States District Court for the


                                           1
           Case 5:19-cv-00903-XR Document 1 Filed 07/29/19 Page 2 of 10




Western District of Texas.

      3.      Plaintiff, James Lawson (hereinafter referred to as “Lawson"), is a

resident of the State of Texas and is a qualified individual with a disability under

the ADA. Lawson suffers from what constitutes a "qualified disability" under the

Americans with Disabilities Act of 1990, ("ADA") and all other applicable Federal

statutes and regulations to the extent that he has multiple sclerosis and requires the

use of a wheelchair for mobility and has limited use of his upper extremities.

Prior to instituting the instant action, Lawson visited the Defendant’s premises at

issue in this matter in June 2019, and was denied full, safe and equal access to the

subject property of Defendant due to its lack of compliance with the ADA.

Lawson continues to desire and intends to visit the Defendant’s premises but

continues to be denied full, safe and equal access due to the barriers to access that

continue to exist.

      4.      The Defendant, FAITHVILLE, LLC, is a limited liability company

registered to do business and, in fact, conducting business in the State of Texas.

Upon information and belief, FAITHVILLE, LLC (hereinafter referred to as

“FAITHVILLE”) is the owner, lessee and/or operator of the real property and

improvements that is the subject of this action, specifically The Shops at Faithville

Park, located at 17080 State Hwy 46 W, in Spring Branch, Texas (hereinafter


                                          2
               Case 5:19-cv-00903-XR Document 1 Filed 07/29/19 Page 3 of 10




referred to as the “Shopping Center”).

          5.      All events giving rise to this lawsuit occurred in the Western District

of Texas.

                         COUNT I - VIOLATION OF THE ADA

          6.      On or about July 26, 1990, Congress enacted the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §12101 et seq. Commercial enterprises were

provided one and a half years from enactment of the statute to implement its

requirements. The effective date of Title III of the ADA was January 26, 1992. 42

U.S.C. §12181; 20 C.F.R. §36.508 (A).

          7.      Pursuant to 42 U.S.C. §12181(7) and 28 C.F.R. §36.104,

FAITHVILLE is a place of public accommodation in that it is a Shopping Center

operated by a private entity that provides goods and services to the public.

          8.      FAITHVILLE has discriminated and continues to discriminate against

the Plaintiff, and others who are similarly situated, by denying access to, and full,

safe and equal enjoyment of goods, services, facilities, privileges, advantages

and/or accommodations at the Shopping Center in derogation of 42 U.S.C §12101

et seq.

          9.      Lawson has been unable to and continues to be unable to enjoy access

to, and the benefits of the services offered at the Shopping Center. Prior to the


                                              3
         Case 5:19-cv-00903-XR Document 1 Filed 07/29/19 Page 4 of 10




filing of this lawsuit, Lawson visited the Shopping Center at issue in this lawsuit

and was denied access to the benefits, accommodations and services of the

Defendant’s premises and therefore suffered an injury in fact, as a result of the

barriers to access listed in Paragraph 11, below that he personally encountered. In

addition, Lawson continues to desire and intends to visit the Shopping Center, but

continues to be injured in that he is unable to and continues to be discriminated

against due to the barriers to access which remain at the Shopping Center in

violation of the ADA. Lawson has now and continues to have reasonable grounds

for believing that he has been and will be discriminated against because of the

Defendant’s continuing deliberate and knowing violations of the ADA.

      10.        Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991,

the Department of Justice, Office of the Attorney General, promulgated Federal

Regulations to implement the requirements of the ADA 28 C.F.R. Part 36.

      11.        FAITHVILLE is in violation of 42 U.S.C. §12181 et seq. and 28

C.F.R. §36.302 et seq. and is discriminating against the Plaintiff as a result of inter

alia, the following specific violations:

            i.     The El Jalisco Mexican Restaurant has a raised outdoor dining area

                   that is accessed by a single step with no accessible route from the

                   parking level;


                                             4
 Case 5:19-cv-00903-XR Document 1 Filed 07/29/19 Page 5 of 10




  ii.   The accessible parking space located in front the Spring Branch

        Pharmacy has no accessible signage;

 iii.   The entry door to the El Jalisco Mexican Restaurant has knob type

        hardware and has a threshold that is between 1” and 2” above the

        level of the entry walk and lacks an accessible route to enter for a

        wheelchair user;

 iv.    The accessible parking space across from the Branch Neighborhood

        Grill has a running slope that is too great for a wheelchair user and

        no accessible signage;

  v.    The handrail on the entry ramp at the Branch Neighborhood Grill

        has a square cross section that cannot be easily gripped, is too high

        above grade and has no handrail extensions;

 vi.    The accessible route from the front parking area to the rear outdoor

        dining area of the Branch Neighborhood Grill has changes in level

        of greater than 2” and a ramp with no handrails;

vii.    There are an insufficient number of accessible and van accessible

        parking spaces for the entire property and all the businesses present;

viii.   The ramp in the accessible route behind the Spring Branch

        Pharmacy has no handrails;


                                  5
 Case 5:19-cv-00903-XR Document 1 Filed 07/29/19 Page 6 of 10




 ix.    The picnic tables located throughout the park have no knee and toe

        clearance for a wheelchair user;

  x.    The rear parking area has no accessible or van accessible parking

        spaces;

 xi.    There are no accessible or van accessible parking spaces at the

        Drive Thru Oil Change;

xii.    The walk that connects the Copalli Café, The Farmhouse Market

        Kids, The Popcorn Friday, and The Petticoat Junction shops is not a

        wheelchair accessible route due to the insufficient width at certain

        areas and due to changes in level only accessed by steps;

xiii.   The entries to the Copalli Café, The Farmhouse Market Kids, The

        Popcorn Friday, and The Petticoat Junction shops have steps at the

        thresholds and no ramps are provided for wheelchair users;

xiv.    The handrails on the entry steps and entry ramp to the Farmhouse

        Market have a square cross sections and do not have extensions;

 xv.    The handrails on the entry steps and entry ramp in front of Dawson

        Construction have a square cross sections and do not have

        extensions;

xvi.    At the entry doors of the WCS&G Construction, Dawson


                                  6
  Case 5:19-cv-00903-XR Document 1 Filed 07/29/19 Page 7 of 10




         Construction and the Pregnancy Care Center have steps in the

         thresholds that are not ramped for wheelchair users;

xvii.    The entry to Pilates By Design is accessed only by steps that are not

         ramped for wheelchair users;

xviii.   The entry walk to the Executive Offices/Management building is

         approximately 6” above the finished grade with no accessible route

         provided for wheelchair users;

 xix.    The entry to the Management Office has a step in the threshold that

         is not ramped for wheelchair users;

  xx.    The entry to the Chapel is accessed by steps only that are not

         ramped for wheelchair users;

 xxi.    The entry to Griffith Construction is accessed by steps only that are

         not ramped for wheelchair users;

xxii.    The entry ramp to The Fur and Feather Family Vet has handrails

         that are too high, have a square cross section, and have no

         extensions;

xxiii.   The entry to the Revo Sports building is by steps only that are not

         ramped for wheelchair users;

xxiv.    The entry to The Bluebonnet Cottage is by steps only that are not


                                   7
         Case 5:19-cv-00903-XR Document 1 Filed 07/29/19 Page 8 of 10




                 ramped for wheelchair users;

        xxv.     The outdoor dining area of the Branch Neighborhood Grill has

                 changes in level accessed by steps only that are not ramped for

                 wheelchair users;

       xxvi.     At the water feature that runs through the center of the property, the

                 changes in level from one side to the other are accomplished by

                 steps only that are not ramped for wheelchair users;

      12.      There are other current barriers to access and violations of the ADA at

the Shopping Center owned and operated by FAITHVILLE that were not

specifically identified herein as the Plaintiff is not required to engage in a futile

gesture pursuant to 28 C.F.R. Part 36, §36.501 and, as such, only once a full

inspection is performed by Plaintiff or Plaintiff’s representatives can all said

violations be identified.

      13.      To date, the barriers to access and other violations of the ADA still

exist and have not been remedied or altered in such a way as to effectuate

compliance with the provisions of the ADA.

      14.      Pursuant to the ADA, 42 U.S.C. §12101 et seq. and 28 C.F.R.

§§36.304 and 36.401, FAITHVILLE required to make its Shopping Center, a place

of public accommodation, accessible to persons with disabilities by January 28,


                                           8
         Case 5:19-cv-00903-XR Document 1 Filed 07/29/19 Page 9 of 10




1992. To date, FAITHVILLE has failed to comply with this mandate.

      15.    Plaintiff has been obligated to retain undersigned counsel for the filing

and prosecution of this action. Plaintiff is entitled to have his reasonable attorney’s

fees, costs and expenses paid by FAITHVILLE pursuant to 42 U.S.C. §12205.

      16.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority

to grant Plaintiff injunctive relief, including an Order to alter the subject facilities

to make them readily accessible to, and useable by, individuals with disabilities to

the extent required by the ADA, and closing the subject facilities until the requisite

modifications are completed.

      WHEREFORE, the Plaintiff demands judgment against FAITHVILLE and

requests the following injunctive and declaratory relief:

             A.     That the Court declare that the property owned and
                    administered by Defendant is violative of the ADA;

             B.     That the Court enter an Order directing Defendant to alter its
                    facilities to make them accessible to and useable by individuals
                    with disabilities to the full extent required by Title III of the
                    ADA;

             C.     That the Court enter an Order directing Defendant to evaluate
                    and neutralize its policies and procedures towards persons with
                    disabilities for such reasonable time so as to allow them to
                    undertake and complete corrective procedures;

             D.     That the Court award reasonable attorney’s fees, costs
                    (including expert fees) and other expenses of suit, to the
                    Plaintiff; and

                                           9
       Case 5:19-cv-00903-XR Document 1 Filed 07/29/19 Page 10 of 10




           E.     That the Court award such other and further relief as it deems
                  necessary, just and proper.

     Dated this 29th day of July, 2019.

                                     Respectfully submitted,

                                     By: /s/ Edward I. Zwilling
                                     Edward I. Zwilling, Esq.
                                     Alabama State Bar No.: ASB-1564-L54E

OF COUNSEL:
Law Office of Edward I. Zwilling, LLC
4000 Eagle Point Corporate Dr.
Birmingham, Alabama 35242
Telephone: (205) 822-2701
Facsimile: (205) 822-2702
Email:      edwardzwilling@zwillinglaw.com




                                          10
